—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 20, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and conspiracy in the second degree and sentencing him to concu.‘rent terms of 15 years to life and SVs to 25 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Initially, we find the testimony of police witnesses to have been credible. Surveillance and wiretap evidence placed defendant at the center of a sizeable drug operation, some of whose members were arrested and charged with possessory drug and weapon offenses. Subsequent intercepted conversations in which defendant participated indicated that a major drug transaction was imminent, providing police with probable cause to stop defendant as he exited his car, apparently to transfer drugs, and to search the knapsack (People v Vasquez, 195 AD2d 297; People v Brown, 151 AD2d 199, lv denied 75 NY2d 768). The fact that a prospective juror was a police officer once assigned to the area of the arrest did not support defendant’s challenge for cause where the juror had no knowledge of any trial witnesses (People v Ware, 173 AD2d 903) and asserted his ability to be fair (People v Ruiz, 162 AD2d 637, lv denied 76 NY2d 990). By contrast, a sworn juror who consis*103tently demonstrated scorn for the criminal justice system was properly discharged as being grossly unqualified (People v Burwell, 159 AD2d 407, lv denied 76 NY2d 785), especially insofar as the juror declined to assure the court of his impartiality (People v Galvin, 112 AD2d 1090).
We have considered defendant’s remaining arguments and find them to be meritless. Concur — Rosenberger, J. P., Tom, Ellerin, Lerner and Saxe, JJ.